UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
MICHAEL BROWN, a/k/a Michael                       No. 01-4611
Haseem Brown, a/k/a Rasheem
Jamal Russell, a/k/a Hakeem
Brown, a/k/a Rasheem Russell,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge;
                Leonie M. Brinkema, District Judge.
                           (CR-01-23-A)

                      Submitted: January 18, 2002

                      Decided: February 8, 2002

      Before TRAXLER and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Peter L. Goldman, O’REILLY & MARK, L.L.C., Alexandria, Vir-
ginia, for Appellant. Paul J. McNulty, United States Attorney, Kath-
leen M. Kahoe, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.
2                      UNITED STATES v. BROWN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Michael Brown appeals his conviction following his conditional
guilty plea to one count of possession of a firearm by a felon. See 18
U.S.C.A. § 922(g)(1) (West 2000). On appeal, Brown asserts the dis-
trict court improperly denied his motion to suppress a firearm found
in his shoe following his arrest. We affirm.
   Brown was arrested for public intoxication, and the firearm in
question was discovered during a subsequent custodial search of
Brown’s person. Accordingly, unless the arrest was illegal, that search
does not implicate the Fourth Amendment. See Chimel v. California,
395 U.S. 752, 762-63 (1969) (holding police officers may conduct
warrantless search of suspect’s person after arrest to remove weapons
that could be used to resist arrest or escape). Reviewing evidence
presented at the suppression hearing in the light most favorable to the
government, see United States v. Seidman, 156 F.3d 542, 547 (4th
Cir. 1998) (providing standard of review), we find there was an ade-
quate basis for Brown’s arrest for public intoxication, and that that
basis existed prior to the frisk conducted by the arresting officer. See
Ker v. California, 374 U.S. 23, 37 (1963) (noting the legality of arrest
for state offense that does not otherwise implicate the Constitution is
to be judged by state law); Fierst v. Virginia, 173 S.E.2d 807, 810 n.2
(Va. 1970) (providing statutory definition of intoxicated). Accord-
ingly, we find no error in the district court’s denial of Brown’s motion
to suppress.
   In light of the foregoing, we affirm Brown’s conviction and sen-
tence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.
                                                           AFFIRMED